UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4501


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALONZO GARDNER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-cr-00228-FL-1)


Submitted:   January 28, 2014               Decided:   February 7, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua W. Willey, Jr., MILLS & WILLEY, New Bern, North Carolina,
for Appellant.     Thomas G. Walker, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alonzo     Gardner       pleaded         guilty     to        one   count   of

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g) (2012), but reserved his right to appeal the district

court’s partial denial of his motion to suppress the evidence

seized from a storage room that was part of a family member’s

house where he was residing. 1           On appeal, Gardner contests the

district court’s denial of his motion to suppress.                             Assuming,

without deciding, that Gardner had a legitimate expectation of

privacy in a storage room at the residence, we affirm.

           This      court     reviews        a        district          court’s   legal

conclusions on a motion to suppress de novo.                        United States v.

Foster, 634 F.3d 243, 246 (4th Cir. 2011).                    Because the district

court denied the motion, we construe the evidence in the light

most favorable to the Government, the party prevailing below.

United States v. Farrior, 535 F.3d 210, 217 (4th Cir. 2008).

The   Government     bears    the    burden       of    proof       in    justifying   a

warrantless search or seizure.                United States v. Watson, 703
F.3d 684, 689 (4th Cir. 2013).

           Gardner    first     argues       that    his     cousin       lacked   actual

authority to consent to a search of the storage room and that

      1
       The propriety of the district court’s order granting a
portion of his motion and suppressing evidence found in a duffel
bag is not before us.



                                         2
the officers could not reasonably conclude that she had such

authority.     While   the    Fourth       Amendment   generally   prohibits

warrantless searches, an exception exists for searches conducted

pursuant to valid consent.       Schneckloth v. Bustamonte, 412 U.S.
218, 219 (1973).       Consent may be given by the owner of the

property, or by third-party possessing common authority over the

place or articles to be searched.           United States v. Matlock, 415
U.S. 164, 171 (1974).        Common authority is determined based on

the parties’ mutual use of and access to the property.               Id. at

171 n.7.     Even if the consenting party lacks actual authority

over the property, a search will be upheld when the officer

reasonably believed that such authority existed.               Illinois v.

Rodriguez, 497 U.S. 177, 186 (1990).

           Here,   Gardner’s     cousin       had   actual   and    apparent

authority to consent to a search. 2          She was a permanent resident

of the house and had the permission of the owner to access the

storage room, though Gardner was the primary user of the space.

The room, which was only accessible from outside the home, did

not appear to be a private area used exclusively by one resident

nor did Gardner’s cousin indicate to officers that it was such a

place.   The door was locked to prevent theft, not by Gardner to


     2
       Gardner has not challenged on appeal the district court’s
factual determination that she consented to the search.



                                       3
prevent other residents from entering.               Thus, the district court

did not err in finding the consent search valid.

            Next, Gardner argues that the incriminating nature of

the rifle case was not immediately apparent and thus its seizure

and   subsequent      search    was   unlawful.       Under    the   plain   view

doctrine, law enforcement officers may seize an object without a

warrant if “(1) the officer was lawfully in a place from which

the object could be viewed; (2) the officer had a lawful right

of    access    to    the    seized   items;   and    (3)   the   incriminating

character      of    the    items   was   immediately    apparent.”        United

States v. Davis, 690 F.3d 226, 233 (4th Cir. 2012).                  “[A]lthough

the plain view doctrine may support the warrantless seizure of a

container believed to contain contraband, any subsequent search

of its concealed contents must either be accompanied by a search

warrant or justified by one of the exceptions to the warrant

requirement.”        United States v. Williams, 41 F.3d 192, 197 (4th

Cir. 1994).         But, a search of a container is permissible “when

its distinctive configuration proclaims its contents,” because

“the contents can be said to be in plain view.”                      Id.   “[T]he

circumstances under which an officer finds the container may add

to the apparent nature of its contents.”              Id.     The Supreme Court

has specifically cited a gun case as an example of a container

with a “distinctive configuration.”               Arkansas v. Sanders, 442
U.S. 753, 764-65 n.13 (1979) (plurality opinion), overruled on

                                          4
other   grounds       by     California        v.     Acevedo,      500 U.S. 565      (1991)

(“[S]ome containers (for example a kit of burglar tools or a gun

case)    by    their        very      nature     cannot       support        any       reasonable

expectation of privacy because their contents can be inferred

from their outward appearance.”).

              The officers here lawfully entered the storage room

pursuant      to     the    consent      given        by    Gardner’s       cousin.           While

searching the room for Gardner, officers discovered the rifle

case.         The     case      was     found        in     close    proximity          to     drug

paraphernalia,            making      its    incriminating            nature       immediately

apparent.          The     officer     immediately          recognized          that    the    case

likely contained a weapon.                  We therefore conclude that the rifle

case    was    lawfully         seized      in      plain    view,        and    was     properly

searched      under       the   plain    view        doctrine.        The       district      court

therefore did not err in denying this portion of the motion to

suppress.

              Accordingly, we affirm the district court’s judgment.

We   dispense       with     oral     argument        because       the    facts       and    legal

contentions         are    adequately       presented        in     the    materials         before

this court and argument will not aid the decisional process.



                                                                                         AFFIRMED




                                                 5